Order entered May 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01463-CV

      CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND CREDIT SUISSE
                     SECURITIES (USA) LLC, Appellants

                                               V.

                         CLAYMORE HOLDINGS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-07858-G

                                           ORDER
       We GRANT court reporter Vielica Dobbins’s May 10, 2016 request for extension of

time to file the reporter’s record and ORDER the record be filed no later than June 10, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE